DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      PAUL ANTHONY CATALDO,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D17-1446

                          [November 28, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502015CF006127AXXXMB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

KUNTZ, J.

   Paul Anthony Cataldo appeals his conviction for battery on a person 65
years of age or older. We affirm without comment with one exception.
Cataldo argues, and the State concedes, that the circuit court erred in
denying his Florida Rule of Criminal Procedure 3.800(b)(2) motion to
correct sentencing error.

   Specifically, Cataldo argues there are three errors in the written order
of probation:

      1.) The order of probation incorrectly states that Cataldo
          entered a guilty plea when, in fact, he was convicted by
          jury;

      2.) The order of probation refers to Cataldo’s conviction on
          count one as “EVIDENCE OF PREJUDICE WHILE
          COMMITTING BATTERY ON PERSON 65 YEARS OF AGE
         OR OLDER” when, in fact, the jury did not find evidence of
         prejudice; and

      3.) The order of probation indicates a probationary period of
          “3 YEARS, CONCURRENT WITH COUNTS 1,2 – FIRST 6
          MONTHS OF PROBATION TO BE SERVED ON
          COMMUNITY CONTROL II WITH A MONITOR” when, in
          fact, the court ordered one year of probation for count two.

    The State concedes that these three errors should be corrected. Thus,
we affirm Cataldo’s conviction and sentence but remand for the court to
correct the three errors in the order of probation. Cataldo need not be
present for the court’s entry of the corrected order of probation. See Sirota
v. State, 977 So. 2d 700, 701 (Fla. 4th DCA 2008).

   Affirmed and remanded for correction of order of probation.

TAYLOR and CONNER, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2